872 F.2d 416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Alonza BULLOCK, Petitioner-Appellant,v.E.W. MURRAY, Director, Herbert Parr, R.M. Muncy,Respondents-Appellees.
No. 88-6859.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 27, 1989.Decided March 23, 1989.

Robert Alonza Bullock, appellant pro se.
Before DONALD RUSSELL, WIDENER, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Robert A. Bullock, a Virginia inmate, seeks to appeal an order of the district court dismissing his claim under 42 U.S.C. Sec. 1983 for failure to pay the partial filing fee assessed.


2
Bullock instituted this action on February 12, 1988, and requested leave to proceed in forma pauperis.  At the court's request, the Virginia Department of Corrections furnished a record of Bullock's inmate trust fund.  Pursuant to Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), the court on July 14, 1988 ordered Bullock to pay a partial filing fee of $47.12 and afforded Bullock an opportunity to explain withdrawals, as well as any special circumstances excusing payment.  Bullock's explanation was deemed inadequate, and the court on August 19, 1988, again directed Bullock to pay the partial filing fee within thirty days.  When Bullock did not respond, the district court dismissed the action without prejudice.


3
As the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, we deny leave to proceed in forma pauperis and dismiss the appeal.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


4
DISMISSED.